  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARROW PAYNE-BEY,                  )
                                   )
       Plaintiff,                  )
                                   )         CIVIL ACTION NO.
       v.                          )          2:18cv975-MHT
                                   )               (WO)
CHERYL PRICE, et al.,              )
                                   )
       Defendants.                 )

                           OPINION AND ORDER

       This    lawsuit      is    before     the       court     on    the

recommendation of the United States Magistrate Judge

that    the   case    be    transferred    to    the    United    States

District      Court   for   the   Northern      District   of    Alabama

pursuant to 28 U.S.C. § 1404(a).             Also before the court

is plaintiff’s objection to the recommendation.                       After

an independent and de novo review of the record, the

court concludes that the objection should be overruled

and the magistrate judge’s recommendation adopted.

       Accordingly, it is ORDERED as follows:

       (1) The objection (doc. no. 4) is overruled.
    (2) The magistrate judge's recommendation (doc. no.

3) is adopted.

    (3) This case is transferred to the United States

District   Court   for   the   Northern     District   of    Alabama

pursuant to 28 U.S.C. § 1404(a).

    All pending motions are left for resolution after

transfer and thus are terminated in this court.

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 13th day of December, 2018.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
